Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Junio Cesar Freitas and Dale Baldwin appeal the district court’s order dismissing their civil action. On appeal, we confine our review to the issues raised in the Appellants’ briefs. See 4th Cir. R. 34(b). Because Appellants’ informal briefs do not challenge the basis for the district court’s disposition, they have forfeited appellate review of the court’s order. Accordingly, we grant Appellants’ motions to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFIRMED